228 F.2d 646
Leonard S. FENTRESS, Appellant,v.UNITED STATES of America, Appellee.
No. 12720.
United States Court of Appeals District of Columbia Circuit.
Argued December 19, 1955.
Decided December 29, 1955.
Petition for Rehearing Denied February 1, 1956.

Mr. Harry J. Ahern, Washington, D. C., for appellant.
Mr. John D. Lane, Asst. U. S. Atty., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis Carroll and Alexander L. Stevas, Asst. U. S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
The defendant appeals from a conviction for falsely representing himself as a notary public and attempting to exercise the authority of a notary public. D.C. Code 1951, § 22-1304, 31 Stat. 1330, as amended. We find no error affecting substantial rights.


2
Affirmed.